Grant, C. J.
(after- stating the facts). We think there is ample testimony to sustain the conclusion of the learned circuit judge. Mr. Halladay owned no other land in that section. Heller was his neighbor, and had been for many years. We think it is a fair deduction from the evidence that Heller knew of the existence of this mortgage. There was no record of any other undischarged mortgage given by the Halladays. Heller knew that they had given a mortgage. It is evident from the testimony of the witness Garbutt, the attorney for Halladay and Heller, who drew the deed and took the acknowledgment thereof, that this mortgage, was referred to, at the time the negotiations for the 'purchase were going on, as being upon the land covered by the deed.
Whether, under the circumstances of this case, the index of the mortgage, to which Heller’s attention was called at the time, was sufficient to put him upon inquiry, we need not determine.
Decree affirmed.
Montgomery, Hooker, and Moore, JJ., concurred. Long, J., did not sit.